The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                              October 8, 2020

                               2020COA143

No. 19CA0014, People v. Rice — Criminal Law — Sentencing —
Restitution — Assessment of Restitution

     A division of the court of appeals adopts the reasoning from

People v. Weeks, 2020 COA 44, which determined that the district

court must order a specific amount of restitution within ninety-one

days of sentencing. But the division departs from Weeks by holding

that a district court may impose restitution after that time based on

an implied finding of good cause that is supported by the record.
COLORADO COURT OF APPEALS                                         2020COA143


Court of Appeals No. 19CA0014
Pueblo County District Court No. 16CR2628
Honorable Thomas B. Flesher, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Brian Allen Rice,

Defendant-Appellant.


               ORDER AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                   Division I
                        Opinion by JUDGE JOHNSON
                       Dailey and Davidson*, JJ., concur

                          Announced October 8, 2020


Philip J. Weiser, Attorney General, Majid Yazdi, Senior Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Lisa Weisz, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2019.
¶1    Defendant Brian Allen Rice (Rice) challenges the district

 court’s order of restitution on grounds that (1) it was entered more

 than ninety-one days after his conviction without a showing of good

 cause and (2) he did not proximately cause the harm to the victim’s

 vehicle. We affirm in part, reverse in part, and remand the case

 with instructions to modify the amount of restitution awarded.

                          I.    Background

¶2    On August 7, 2018, Rice pled guilty to one count of first

 degree aggravated motor vehicle theft, display of unlawful license

 plates, under section 18-4-409(2)(h), (3)(a), C.R.S. 2019. He was

 also charged with two counts of the same, based on other

 aggravating factors: retaining possession for more than twenty-four

 hours and causing five hundred dollars or more in property

 damage. See § 18-4-409(2)(a), (e). But those additional charges

 were dismissed as part of Rice’s plea agreement. The district court

 entered a restitution order in the amount of $3056.82 on November

 14, 2018, ninety-nine days after Rice’s sentence.




                                   1
        II.   Deadline to Determine Restitution Under Section
                              18-1.3-603(1)(b)

¶3    No one disputes that the district court held the restitution

 hearing ninety-three days from entry of Rice’s sentence and issued

 a restitution order ninety-nine days after entry of his sentence. We

 conclude that a district court must enter restitution within

 ninety-one days from sentencing, but that implied good cause to

 extend that deadline was shown in this case.

                       A.   Standard of Review

¶4    The interpretation of the restitution statute is a question of

 law that we review de novo. People v. Ortiz, 2016 COA 58, ¶ 15.

 The issue of whether good cause exists to extend the ninety-one-day

 deadline to determine restitution under section 18-1.3-603(1)(b),

 C.R.S. 2019, is one we review for an abuse of discretion. People v.

 Harman, 97 P.3d 290, 294 (Colo. App. 2004). A court abuses its

 discretion when its decision is manifestly arbitrary, unreasonable,

 or unfair, or when it misconstrues or misapplies the law. People v.

 Weeks, 2020 COA 44, ¶ 11.




                                   2
                             B.    Analysis

¶5    Restitution is part of the district court’s sentencing function in

 criminal cases. People v. Vasseur, 2016 COA 107, ¶ 16. Under the

 Colorado restitution statute, if a district court decides at sentencing

 to defer its decision regarding the appropriate amount of restitution,

 “the specific amount of restitution shall be determined within the

 ninety-one days immediately following the order of conviction,

 unless good cause is shown for extending the time period by which

 the restitution amount shall be determined.” § 18-1.3-603(1)(b).

¶6    At Rice’s sentencing, the district court left open the specific

 amount of restitution for ninety-one days. Rice argues that under

 People v. Turecek, 2012 COA 59, ¶¶ 13-15, section 18-1.3-603(1)(b)

 requires a court to enter a restitution order within this time frame.

 We agree.1




 1 Subsequent to the entry of the order on appeal in Turecek, the
 time periods in the statute were amended from ninety to ninety-one
 days. Ch. 208, sec. 112, § 18-1.3-603, 2012 Colo. Sess. Laws
 866-67.

                                    3
                      1.   Ninety-One Day Deadline

¶7    Divisions of this court have recently disagreed over whether

 the court or the prosecutor “determine[s]” restitution under section

 18-1.3-603(1)(b) and (2).

¶8    Weeks, ¶¶ 12-13, held that section 18-1.3-603(1)(b)’s language

 of “determin[ing]” restitution refers to the district court’s obligation

 to order a specific amount within ninety-one days, unless good

 cause is shown. Because the record in that case contained no

 explanation of good cause as to an eleven-month delay from

 conviction to entry of the restitution order, Weeks vacated the

 restitution order.

¶9    People v. Perez, 2020 COA 83, ¶¶ 18-26, 36, on the other

 hand, held that section 18-1.3-603(1)(b) only obligates the district

 court to consider restitution as part of the defendant’s judgment of

 conviction, but does not necessarily impose a deadline of ninety-one

 days on the court. This interpretation, Perez reasons, avoids a

 circumstance when the district court must decide restitution within

 ninety-one days under subsection (1)(b), and the prosecutor may

 take the same full ninety-one days to determine the restitution

 amount it will seek under subsection (2).


                                     4
¶ 10   Although we understand the rationale underlying Perez, we

  determine the statutory interpretation in Weeks to be more

  persuasive.2 Even though the district court did not enter Rice’s

  restitution order within the required ninety-one days from entry of

  conviction, as we explain next, we conclude that good cause was

  shown to extend the deadline under section 18-1.3-603(1)(b).

                            2.   Good Cause

¶ 11   Section 18-1.3-603(1)(b) permits a court to extend the time

  period for determining restitution if “good cause is shown.” Our

  reading of this provision is where we depart from Weeks and


  2 In agreeing with Weeks, we reject the Attorney General’s argument
  that the restitution statute does not require a court to “order”
  restitution within ninety-one days from conviction. This argument
  is similar to the interpretation in Perez, although that case had yet
  to be decided when this issue was briefed.
        We likewise reject the Attorney General’s argument that
  restitution was entered upon the district court’s initial grant of the
  prosecutor’s proposed restitution within the ninety-one-day
  window, and that the court’s subsequent order following Rice’s
  restitution hearing was merely a modification of that order. See
  People v. Martinez-Chavez, 2020 COA 39, ¶ 29 (rejecting Attorney
  General’s argument that written objections to restitution are
  sufficient and holding that an in-person restitution hearing is
  necessary to afford the defendant “the opportunity to contest or
  otherwise challenge” the prosecution’s evidence of restitution owed);
  People v. Hernandez, 2019 COA 111, ¶ 24 (holding that a restitution
  hearing is a “critical stage” of the prosecution “at which a defendant
  has a due process right to be present”).

                                    5
  determine that a showing may be implied. We instead adopt the

  reasoning of Knoeppchen, ¶ 25, to the extent that division observed

  that “nothing in the statute explicitly requires the court to make an

  oral or written finding of good cause; rather, the statute merely

  requires good cause to be shown.” (Emphasis added.) We

  acknowledge that the Weeks majority rejected Knoeppchen’s

  analysis of section 18-1.3-603(1)(b) on grounds that such analysis

  was dicta, as “the division ultimately determined that the

  defendant’s motion to vacate the restitution order was time barred.”

  Weeks, ¶ 16.

¶ 12   Regardless, subsection (1)(b) requires a showing of good cause,

  not an explicit finding, and we share Knoeppchen’s reluctance to

  read additional requirements into the statute when such words are

  not there. See People v. Roddy, 2020 COA 72, ¶¶ 25, 26 (assuming

  without deciding that the ninety-one day period applies to court to

  determine restitution, district court’s use of “extenuating

  circumstances” constituted good cause to enter the order after that

  time period because the victim continued to incur and pay

  attorney’s fees); see also People v. Rojas, 2019 CO 86M, ¶ 11 (“We

  may not add or subtract words from [a] statute, but instead read


                                    6
  the words and phrases in context, construing them according to the

  rules of grammar and common usage.”).

¶ 13   Such a showing under the statute is also, in our view, not

  time-restricted. See Knoeppchen, ¶ 26 (finding “no authority . . .

  that requires the showing (or finding) of good cause to occur at any

  particular time”). We therefore reject Rice’s argument that the

  district court needed to affirmatively grant an extension within the

  original statutory time period to enter a valid restitution order after

  ninety-one days had passed.

¶ 14   With that said, we underscore the requirement that implied

  good cause must be shown or demonstrated in the record for us to

  uphold a district court’s tardy restitution order. See Harman, 97
P.3d at 294; see also Weeks, ¶ 27 (reversing the district court’s

  eleven-month late restitution order where “[t]he trial court’s ruling

  did not explain, and the record does not show, what good cause, if

  any, existed for that inordinate delay”) (emphasis added). We will

  not simply assume good cause exists by virtue of the district court

  entering an order following the ninety-one day period. See, e.g.,

  Weeks, ¶ 17 (“To the extent that the division in Knoeppchen said

  that an order extending a prosecutor’s time to seek restitution


                                     7
  always constitutes good cause under section 18-1.3-603(1)(b), we

  respectfully decline to follow the decision.”) (emphasis added).

¶ 15     Here, the record reflects that good cause was shown to extend

  the time period for determining restitution under section 18-1.3-

  603(1)(b). The timeline of filings, actions, and hearings that

  followed Rice’s conviction reflects a trial court that was proactively

  attending to the unresolved restitution issue, but ultimately missed

  the ninety-one-day deadline by mere days due to docket scheduling.

        The parties did not agree on the amount of restitution, so the

         district court left it open for ninety-one days.

        Three days after the conviction entered, the prosecution filed

         its motion for restitution, seeking $3605.34 payable to the

         victim for automobile repairs. Six days after the conviction

         entered, the district court granted the motion before Rice filed

         his objection.

        Rice filed his objection to the prosecution’s proposed

         restitution fifty-two days after his conviction, leaving the

         district court with less than half of the presumptive

         ninety-one-day period.




                                       8
        Four business days after Rice’s objection, the district court

         placed the matter on its upcoming setting docket.

        At the setting hearing, the court attempted to expedite the

         restitution issue by inquiring whether counsel “could talk and

         maybe reach an agreement.”

        When this attempt was unsuccessful, the court was left with

         fifteen days to schedule a restitution hearing, preside over the

         hearing, and enter a restitution order.

        The court held the restitution hearing two days past the

         presumptive deadline and, after taking the matter under

         advisement, entered its final order eight days late.

  Such a procedural history constitutes a showing of implied good

  cause.

¶ 16     The district court kept up with the filings in this case and

  repeatedly took action; it did not let the issue of restitution languish

  unresolved for months. Cf. id. at ¶¶ 6-8, 10, 28 (reversing

  restitution order where more than seven months elapsed without

  the district court acting on the defendant’s filed objection). Given

  the circumstances in this case, we will not vacate an order of

  restitution where, despite the documented reasonable efforts of the

                                      9
  court, “the press of other business precludes the court from

  determining the amount within the ninety-one-day window.” See

  Perez, ¶ 59 (Yun, J., concurring in part and dissenting in part).

                         III.   Restitution Award

¶ 17   Rice contends that the prosecutor failed to prove by a

  preponderance of the evidence that he proximately caused the

  damage to the victim’s vehicle. We agree in part but direct the

  district court to order a modified restitution amount of $500.

                         A.     Waiver Argument

¶ 18   As an initial matter, we disagree with the Attorney General’s

  argument that Rice waived his right to challenge the finding that he

  caused all the damages reflected in the restitution order.

¶ 19   Rice signed a plea agreement which stated that “[t]he

  defendant will be ordered to pay restitution to the victim(s) of

  his/her conduct” and that “[d]ismissed counts will be considered

  for sentencing and restitution purposes.” He verbally acknowledged

  this requirement at sentencing and stipulated to a factual basis for

  his plea.

¶ 20   From these acknowledgments alone, we do not view Rice to

  have waived the right to challenge causation of the victim’s


                                     10
  damages for restitution purposes. See People In Interest of A.V.,

  2018 COA 138M, ¶ 16 (noting that “simply stipulating to a factual

  basis may be insufficient to waive causation where the issue of

  causation is not specifically identified or discussed”). The general

  acknowledgments contained in Rice’s plea agreement and

  sentencing statements differ considerably from the specific types of

  admissions that have characterized scenarios where a court found

  such a waiver. See, e.g., McCarty v. People, 874 P.2d 394, 400-01

  (Colo. 1994) (concluding that the defendant could not disavow

  restitution obligation where she agreed to restitution amount “on

  several occasions without objection and while represented by and in

  the presence of counsel”); A.V., ¶ 18 (concluding the defendant

  waived his argument challenging causation of restitution where

  defense counsel conceded exact amount of restitution owed and

  requested that the court order that amount).

¶ 21   We decline to conclude Rice waived his right to challenge

  causation and will consider his sufficiency challenge.




                                    11
              B.   Standard of Review and Applicable Law

¶ 22   We review the sufficiency of the evidence to support a

  restitution award de novo.3 People v. Barbre, 2018 COA 123, ¶ 25;

  see also People v. Jaeb, 2018 COA 179, ¶ 48 (concluding that

  defendant’s claim “that the prosecution failed to prove that he

  caused the damage” is “a sufficiency determination that should be

  reviewed de novo”); Ortiz, ¶ 26 (same). In doing so, we evaluate

  “whether the evidence, both direct and circumstantial, when viewed

  as a whole and in the light most favorable to the prosecution,

  establishes by a preponderance of the evidence that the defendant

  caused that amount of loss.” Barbre, ¶ 25.

¶ 23   The General Assembly defines restitution as “any pecuniary

  loss suffered by a victim,” including “losses or injuries proximately

  caused by an offender’s conduct and that can be reasonably




  3 We disagree with the Attorney General that under People v. Henry,
  2018 COA 48M, ¶ 12, we review a restitution order for abuse of
  discretion. While this may be true for certain aspects of a
  restitution order, Rice’s contention that the prosecution failed to
  prove proximate cause represents a sufficiency of the evidence
  challenge. See People v. Ortiz, 2016 COA 58, ¶ 26 (“True, setting
  the terms and conditions of restitution involves discretionary calls.
  But defendant challenges the sufficiency of the evidence.”) (citations
  omitted).

                                    12
  calculated and recompensed in money.” § 18-1.3-602(3)(a), C.R.S

  2019. The prosecution bears the burden of proving by a

  preponderance of the evidence both the amount of restitution owed

  and that the victim’s losses were proximately caused by the

  defendant. Vasseur, ¶ 15.

¶ 24   Proximate cause in the context of restitution is defined as a

  cause which in natural and probable sequence produced the

  claimed injury and without which the claimed injury would not

  have been sustained. People v. Rivera, 250 P.3d 1272, 1274 (Colo.

  App. 2010).

                    C.    Sufficiency of the Evidence

¶ 25   Rice argues that the prosecution failed to satisfy its burden in

  proving by a preponderance of the evidence that he proximately

  caused $3056.82 in damages to the victim’s vehicle. We agree,

  except as discussed below, with respect to consideration of the

  dismissed criminal charge.

¶ 26   In a restitution proceeding, “more than speculation is required

  in order for a defendant to be ordered to bear responsibility for the

  victim’s loss.” People v. Randolph, 852 P.2d 1282, 1284 (Colo. App.




                                    13
  1992). We view the district court’s conclusion that Rice proximately

  caused $3056.82 of the victim’s losses to be speculative.

¶ 27   At the restitution hearing, the court heard evidence concerning

  the dollar value of damages to the victim’s vehicle, including

  testimony from the victim and an itemized list of repair estimates

  from an auto body shop dated approximately a month from the

  vehicle’s recovery. The victim testified the instrument panel, center

  console, ignition, heating system, front hood, back seat, and

  bumper were damaged.

¶ 28   But the prosecution did not present evidence at the hearing —

  and the record contains insufficient evidence — that Rice more

  likely than not proximately caused these damages. Whereas the

  victim testified at the restitution hearing that the car had been

  stolen for almost a year before it was recovered, the police reports

  and sentencing transcript both reflect Rice’s own account that he

  had only purchased the car weeks before, “got a deal that was too

  good to be true,” and “did not follow the proper channels to ensure

  the vehicle was not stolen.”

¶ 29   This purported gap of time — indeed a substantial period —

  between when the car was stolen and when Rice claims to have


                                    14
  obtained possession is problematic in determining whether, and to

  what extent, Rice proximately caused the damages that the district

  court awarded. Other divisions of this court have vacated

  restitution orders involving shorter lengths of time in which the

  prosecution failed to prove proximate cause for damage due to the

  defendant’s mere possession. See, e.g., People in Interest of D.I.,

  2015 COA 136, ¶ 24 (vacating restitution order for damages to

  stolen car when the defendant’s possession did not establish

  damage to and initial theft of the vehicle two days earlier);

  Randolph, 852 P.2d at 1284 (reversing restitution order for personal

  property taken from stolen car where the defendant was not

  involved with the initial theft).

¶ 30   Rice’s statements are not dispositive as to what happened in

  this case. But it was not Rice’s burden to prove that he did not

  proximately cause $3056.82 in damages to the car; it was the

  prosecution’s burden to prove that he did.

¶ 31   The only evidence that Rice was involved with the initial theft

  is that the car was parked at his residence when it was recovered

  nearly a year later. Such evidence is insufficient to establish Rice’s

  involvement with the initial theft, and, by extension, his continuous


                                      15
  possession of the car over the course of the year it was presumably

  damaged.

¶ 32   Assuming Rice’s account to be true that he only possessed the

  car for a short time, it is certainly possible that he caused part, or

  all, of the $3056.82 in damages in the intervening weeks between

  when he obtained possession and when the vehicle was recovered

  upon his arrest. But we find no evidence in the record — and none

  was presented at the restitution hearing — of when these damages

  were sustained. Therefore, regardless of when Rice took possession

  the stolen car, the evidence is insufficient to show that he

  proximately caused this amount of damages.

¶ 33   The Attorney General argues that D.I. and Randolph are

  distinguishable, as Rice pled guilty to first degree aggravated

  automobile theft, while those cases involved the lesser offenses of

  second degree motor vehicle theft and theft by receiving,

  respectively. We disagree that the severity of the offense is a

  distinguishing factor, however, as one can be convicted of

  aggravated motor vehicle theft in the first degree without having

  committed the initial theft and causing all of the attendant

  damages. See § 18-4-409(2) (“A person commits aggravated motor


                                     16
  vehicle theft in the first degree if he or she knowingly obtains or

  exercises control over the motor vehicle of another without

  authorization or by threat or deception and: [engages in any listed

  behaviors].”)

¶ 34   We therefore reverse the district court’s restitution order of

  $3056.82, as the prosecution did not sufficiently prove Rice to have

  proximately caused the entirety of the damages.

¶ 35   We note, however, that Rice signed a plea agreement stating

  that “[d]ismissed counts will be considered for sentencing and

  restitution purposes.” (Emphasis added.) We now turn to whether

  consideration of the dismissed charge warrants entry of a modified

  restitution award.

                  D.   Consideration of Dismissed Charge

¶ 36   One dismissed count with which Rice was charged was first

  degree aggravated motor vehicle theft (causing five hundred dollars

  or more in property damage). See § 18-4-409(2)(e). A person

  commits that crime if he or she knowingly obtains or exercises

  control over the motor vehicle of another without authorization and

  “[c]auses five hundred dollars or more property damage, including

  but not limited to property damage to the motor vehicle involved, in


                                    17
  the course of obtaining control over or in the exercise of control of

  the motor vehicle.” Id.

¶ 37   We acknowledge that restitution may not be awarded for

  criminal conduct of which the defendant was acquitted, see Cowen

  v. People, 2018 CO 96, ¶ 24, or for conduct with which the

  defendant was never criminally charged, People v. Sosa, 2019 COA
182, ¶ 1.

¶ 38   But here, the plea agreement mandates the consideration that

  Rice caused a minimum of five hundred dollars of damage.

  Although the prosecution did not sufficiently prove Rice proximately

  caused specific damages above this minimum amount, awarding

  restitution in the modified amount of $500 gives effect to the terms

  of Rice’s plea agreement. See People v. Antonio-Antimo, 29 P.3d
298, 303 (Colo. 2000) (“Plea agreements are contractual in

  nature.”); People v. Johnson, 999 P.2d 825, 829 (Colo. 2000)

  (“Determination of the parties’ obligations under a plea agreement is

  a question of law we review de novo.”); see also Sosa, ¶ 29

  (acknowledging that the prosecution and defense may “enter[] into a

  plea agreement pursuant to which dismissed or uncharged counts

  will be considered for purposes of restitution”).


                                    18
¶ 39   Aside from Rice’s plea agreement, which explicitly

  contemplates a restitution award covering dismissed charges, such

  an award is further bolstered by the record. The district court’s

  ordered restitution of $3056.82 was a reduction from the

  prosecution’s original proposed amount of $3605.34. This

  reduction was based on Rice’s filed objection that the amount of

  restitution was “excessive” because he did not cause the damage to

  the front bumper.

¶ 40   In other words, the focus of Rice’s challenge to the restitution

  award in the underlying case disputed the amount — not the fact —

  of restitution owed. Consequently, the record further supports our

  imposition of modified restitution of $500 in consideration of the

  dismissed count of first degree aggravated motor vehicle theft with a

  minimum damage component. See People v. Stone, 2020 COA 24,

  ¶ 5 (noting that the purpose of imposing restitution against

  defendants is to compensate victims, and that “the Restitution Act

  is to be ‘liberally construed’ to accomplish that purpose” (quoting

  People v. McCann, 122 P.3d 1085, 1087 (Colo. App. 2005))).




                                    19
                            IV.   Conclusion

¶ 41   The district court’s restitution order is affirmed in part and

  reversed in part, and the case is remanded with instructions to

  award restitution in the modified amount of $500.

       JUDGE DAILEY and JUDGE DAVIDSON concur.




                                    20